Citation Nr: 0518271	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  94-42 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1971 to March 1975, with service in the 
Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1993 by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the veteran's case 
was later transferred to the RO in Detroit, Michigan.

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge at the RO and that such a hearing was 
scheduled for August 12, 1996, but that the veteran canceled 
the hearing and did not request that the hearing be 
rescheduled.  His request for a hearing is deemed to have 
been withdrawn.  See 38 C.F.R. § 20.702 (2004).

In January 1997, the Board remanded this case to the RO for 
further development of the evidence.  In September 2003, the 
Board remanded the case for procedural reasons.  The case was 
most recently returned to the Board in March 2005.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran did not engage in combat with the enemy in 
Vietnam.

3.  The veteran has claimed to have experienced stressors 
while serving in Vietnam, but there is no credible supporting 
evidence of record that a claimed stressor occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A statement of the case in November 1993 informed the veteran 
of the elements of a successful service connection claim.  A 
supplemental statement of the case in May 1996 notified the 
veteran that the evidence needed for service connection for 
PTSD must include credible evidence that a stressor occurred.  
VCAA notice letters in August 2001 and December 2004 informed 
the veteran of the evidence which VA had obtained and would 
attempt to obtain and of the evidence which the veteran 
should submit in support of his claim.  A supplemental 
statement of the case in December 2004 advised the veteran of 
the reasons and bases for the continued denial of his claim.

VA's letters to the veteran, the statement of the case, and 
the supplemental statements of the case satisfied the first 
three elements of notice discussed in Pelegrini II.  Although 
the RO did not explicitly request that the veteran provide 
any evidence in his possession he thought was relevant to his 
claims, it did advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records, 
service personnel records, and post-service VA and private 
medical treatment records and reports.  In addition, VA 
attempted to verify the veteran's claimed stressors through 
the United States Armed Services Center for Unit Record 
Research (CURR).  The veteran and his representative have not 
identified any existing additional evidence which might be 
relevant to claim on appeal.  Therefore, the Board finds that 
further assistance is not required and the case is ready for 
appellate review.  

II. Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2004). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  A diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77-8 (1994). 

III. Factual Background and Analysis

The veteran's Department of Defense (DD) Form 214, separation 
document, does not show that he received any combat awards or 
awards or decorations for valor, that he demonstrated 
proficiency with any weapon, or that he received any wound.  
His military occupational specialty was air crew member.  The 
veteran has not alleged that he engaged in combat with the 
enemy in Vietnam, and there is no evidence from official 
records or from any other credible source that he did so.  
Therefore, the Board finds that the veteran did not engage in 
combat with the enemy in Vietnam.

The veteran's service medical records are negative for a 
diagnosis of any acquired psychiatric disorder.  In a report 
of medical history for separation in March 1975, the veteran 
denied having or having had depression or excessive worry or 
nervous trouble of any sort.  At an examination for 
separation in March 1975, the veteran was evaluated as 
psychiatrically normal.

Because the veteran did not engage in combat with the enemy 
in Vietnam, service connection for PTSD would require 
credible supporting evidence that a claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2004).

In written statements, the veteran has described the 
following stressful event during his service in Vietnam: in 
November 1971, he was in an isolated area of Tan Son Nhut Air 
Base by himself when he was approached and attacked by two 
Vietnamese men; he fought back; and he thinks that he may 
have killed one of the attackers whom he hit on the head.

There is no reference to this alleged stressor in the 
veteran's service medical records or service personnel 
records, and he has not submitted any supporting or 
corroborative evidence of the stressor.  In July 2003, CURR 
reported that this alleged stressor was not verified by 
research of the history of the veteran's unit in November 
1971.  

At a VA psychiatric examination in July 1998, the veteran 
reported the alleged stressor of being attacked by two 
Vietnamese men in service and also described two more 
stressors in Vietnam.  The veteran stated that at times the 
aircraft in which he was riding in Vietnam was fired upon but 
not hit and that he smelled the decomposing dead bodies which 
were transported by his aircraft.  The veteran has not 
submitted any evidence, such as a "buddy statement", to 
support and corroborate his account of these alleged 
stressors.  In March 2002, CURR 
reported to VA that the incidents described by the veteran 
were not verified by the history of his unit.

In the veteran's case, service connection for PTSD may not be 
granted because there is no credible evidence that any 
stressor claimed by him occurred.  See 38 C.F.R. § 3.304(f) 
(2004).

The Board notes that the record contains post-service 
diagnoses of PTSD by VA physicians and by a private 
psychologist.  However, in view of the fact that there is no 
verified stressor in the veteran's case, those diagnoses must 
necessarily have been based on an unverified stressor and, 
for that reason, are inadequate and do not provide a basis on 
which service connection for PTSD may be allowed.  See 
Moreau, Cohen, West, supra.

IV. Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


